United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newburgh, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-781
Issued: December 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 27, 2010 appellant, through her representative, filed a timely appeal from the
September 18, 2009 merit decision of the Office of Workers’ Compensation Programs, which
denied modification of its wage-earning capacity determination. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden to establish that the claimed
medical conditions are causally related the incident that occurred in the course of her
employment on May 26, 1999; and (2) whether appellant established that modification of the
Office’s April 21, 2003 wage-earning capacity determination is warranted.
FACTUAL HISTORY
On May 26, 1999 appellant, then a 36-year-old mail handler, sustained an injury in the
performance of duty when she bent over a postal container, picked up a heavy tray of letters,
twisted and felt lower back pain. The Office accepted her claim for lumbosacral sprain.

Appellant later returned to work six hours a day as a modified mail handler. On April 21, 2003
the Office determined that her actual wages in that modified position fairly and reasonably
represented her wage-earning capacity. It paid compensation for partial disability.
Appellant filed a claim alleging a recurrence of total disability beginning
January 28, 2008. She explained that after she returned to work in her modified position her
condition was manageable. Appellant still had chronic pain around the sacroiliac, left and right,
with sciatic pain down the right leg. Her right ankle had no sensation, which was a permanent
condition. Appellant’s pelvic pain and stiffness was moderate but much worse in colder months.
“I have gone to physical therapy a couple of times since my return to work at six hours a day.”
Appellant explained that her modified job required her to walk the building picking up
mail and tear-ups. The utility cart she pushed was heavy and did not roll well, forcing her to use
her upper back and arms. “Original injury was to lumbar area and leaves me with no counter
balance.” Appellant described how her condition had changed:
“My condition has been deteriorating this past year. I now have sharp nerve pain
sporadically along bottom of right foot. Pain in upper back and neck. Radiating
pain down both arms with a burning and stinging sensation. Right arm has lost
strength to grip or hold anything of weight. I believe the modified job is further
exacerbating my condition. I am requesting to expand present injury based on
Dr. Hansraj’s report of Feb. 11, 2008.”
On January 28, 2008 Dr. Kenneth K. Hansraj, an orthopedic spine surgeon, treated
appellant for an emergency evaluation of excruciating pain. Appellant was unable to perform
activities of daily living; lifting her arms put her in severe pain. Dr. Hansraj found she was
temporarily totally disabled. On February 11, 2008 he advised that he was treating appellant for
cervical and lumbar spondylosis. Dr. Hansraj stated that her current cervical pain was related to
her May 26, 1999 employment injury.
A February 13, 2008 magnetic resonance imaging (MRI) scan of the lumbar spine found
multilevel degenerative disc disease with herniation and resultant narrowing of the central canal
or neural foramina; spondylosis; facet joint arthropathy and dextroscoliosis of the lumbar spine.
Dr. Hansraj advised appellant that she had a foraminal disc right side at L5-S1, a foraminal disc
left side at L4-5 and degenerative disc disease at L3-S1.
On July 3, 2008 the Office denied modification of its prior wage-earning capacity
determination. It found that Dr. Hansraj’s reports were not sufficient to establish a material
worsening of the accepted work-related condition.
Appellant, through her attorney, requested reconsideration. Counsel argued that the
Office failed to accept all the medical conditions caused by the May 26, 1999 work incident. He
contented that appellant’s recurrence of total disability on January 28, 2008 was a result of
medical conditions casually related to that incident. Counsel provided evidence from
Dr. Hansraj dated February 9, 2009 and submitted medical reports and diagnostic tests.
On February 9, 2009 Dr. Hansraj stated that appellant had been under his care since 1999
and that the progressive dehabilitation of her neck and back was well documented. He diagnosed
2

cervical spondylosis with neck pain that radiates to the right and left scapula and down the right
arm especially. Dr. Hansraj also diagnosed lumbar spondylosis with back pain that radiates
down the right leg, predominantly and periodically down the left. “I believe these injuries are all
related to her work employment. The documentation is throughout the chart.” Dr. Hansraj noted
that appellant did not have any other injuries that would cause her back or neck problems and
that she was never treated by any other party for neck or back injuries. “The conditions
described above were caused by the injury described, since the patient had no symptoms before
this.”
In a decision dated September 18, 2009, the Office reviewed the merits of appellant’s
claim and denied modification of its July 3, 2008 decision. It found that she did not establish
that a modification of its prior wage-earning capacity determination was warranted. The Office
also found that the medical evidence did not support acceptance of appellant’s various medical
conditions as a result of the May 26, 2009 employment injury.
On appeal, appellant’s representative contends that the reconsideration request
established all conditions outlined in the medical evidence and that appellant’s recurrence of
disability was compensable.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of her duty.1 A
claimant seeking benefits under the Act has the burden of proof to establish the essential elements
of her claim by the weight of the evidence,2 including that she sustained an injury in the
performance of duty and that any specific condition or disability for work for which she claims
compensation is causally related to that employment injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty,6

1 5 U.S.C. § 8102(a).
2 Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.
3 Elaine Pendleton, 40 ECAB 1143, 1145 (1989).
4 Mary J. Briggs, 37 ECAB 578 (1986).
5 William Nimitz, Jr., 30 ECAB 567, 570 (1979).
6 See Morris Scanlon, 11 ECAB 384, 385 (1960).

3

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
Medical conclusions unsupported by rationale are of little probative value.8 Medical
conclusions based on inaccurate or incomplete histories are also of little probative value.9
ANALYSIS -- ISSUE 1
Appellant sustained an injury in the performance of duty on May 26, 1999 when she bent
over a postal container and picked up a heavy tray of letters. The Office accepted her claim for
lumbosacral sprain. Appellant argued that the Office must expand its acceptance to include
every medical condition outlined in the medical evidence. She bears the burden of proof to
establish the element of causal relationship for any medical condition not accepted by the Office.
In a February 9, 2009 report, Dr. Hansraj, the attending orthopedic spine surgeon,
diagnosed cervical and lumbar spondylosis and stated that he believed these injuries were related
to appellant’s federal employment. “The documentation is throughout the chart.” There are
many medical reports in the record and many diagnostic tests. Appellant received medical
attention for a number of medical conditions. This fact alone, is no proof that these conditions
are the result of the May 26, 1999 injury, nor is causal relationship apparent from the mere fact
that appellant suffered progressive debilitation over the years.
Dr. Hansraj stated that appellant did not have any other injuries that would cause her back
or neck problems. He did not explain how her problems could be caused by traumatic injury or
whether it was possible she could have developed spondylosis independently, in the absence of
any incident at work. Dr. Hansraj added: “The conditions described above [cervical and lumbar
spondylosis] were caused by the injury described, since the patient had no symptoms before
this.” The Board has held that when a physician concludes that a condition is causally related to an
employment because the employee was asymptomatic before the employment injury, the opinion
is insufficient, without supporting medical rationale, to establish causal relationship.10 Temporal
relationships, such as Dr. Hansraj noted, do not establish causal relationships. Dr. Hansraj must
soundly explain, from an orthopedic point of view, how the May 26, 1999 incident caused
appellant’s current lumbar or cervical spondylosis and he must support his opinion with specific
references to clinical and diagnostic findings.
The Board has reviewed the extensive medical record and finds that appellant has not met
her burden of proof to establish the critical element of causal relationship for the medical
7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

9

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
10

Thomas D. Petrylak, 39 ECAB 276 (1987).

4

conditions she currently claims compensation. Dr. Hansraj’s opinion is not well rationalized and is
of diminished probative value.
LEGAL PRECEDENT -- ISSUE 2
As noted, the Act provides compensation for the disability of an employee resulting from
personal injury sustained while in the performance of her duty.11 “Disability” means the
incapacity, because of an employment injury, to earn the wages the employee was receiving at
the time of injury. It may be partial or total.12
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by the employee’s actual earnings if the employee’s actual earnings
fairly and reasonably represent her wage-earning capacity.”13 Generally, wages actually earned
are the best measure of a wage-earning capacity and in the absence of evidence showing that
they do not fairly and reasonably represent the injured employee’s wage-earning capacity must
be accepted as such measure.14
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.15
ANALYSIS -- ISSUE 2
Once the Office issues a formal decision on wage-earning capacity, the rating should be
left in place until the claimant requests resumption of compensation for total wage loss, as with a
recurrence claim, for more than a limited period of disability, in which instance the Office will
need to evaluate the request according to the customary criteria for modifying a formal wageearning capacity determination.16 The legal standard relating to recurrences is therefore
immaterial.
The Office issued a formal decision on appellant’s wage-earning capacity on
April 21, 2003. When appellant filed a claim alleging a recurrence of total disability beginning
January 28, 2008, she has the burden to establish a material change in the nature and extent of
her injury-related condition. The Office accepted a lumbosacral sprain. Appellant’s
representative contends the Office must accept every medical condition outlined in the medical
11

Supra note 1.

12

20 C.F.R. § 10.5(f).

13

5 U.S.C. § 8115(a).

14

Don J. Mazurek, 46 ECAB 447 (1995).

15

Daniel J. Boesen, 38 ECAB 556 (1987).

16

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

5

evidence, but to date the Office has accepted only one. As discussed, appellant has the burden to
establish that the other medical conditions for which she claims compensation. It is also her
burden to establish a material change in the nature and extent of the lumbosacral sprain she
sustained on May 26, 1999.
Appellant has submitted no probative medical opinion on this point. She rests her claim
for compensation entirely on her attempt to establish that the Office should expand its acceptance
to include the medical conditions that have caused her to become totally disabled for work.
Because appellant has not established a material change in the nature and extent of her May 26,
1999 lumbosacral sprain, the Board finds that she has not met her burden to establish that
modification of the Office’s April 21, 2003 determination of wage-earning capacity is warranted.
The Board will therefore affirm the Office’s September 18, 2009 decision denying modification
of its prior decision.
As to the argument of appellant’s representative on appeal, appellant’s reconsideration
request fails to establish that the Office must expand the class of accepted conditions to include
all conditions outlined in the medical evidence. Further, the Office properly handled appellant’s
recurrence claim as a request for modification of its April 21, 2003 wage-earning capacity
decision and the Office properly denied that request.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish any of the
medical conditions for which she currently claims compensation. The Board also finds that she
has not met her burden to establish that modification of the Office’s April 21, 2003 wage-earning
capacity determination is warranted.

6

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

7

